Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Kim et al. (US 2016/0044327) (hereinafter Kim) teaches an image coding and decoding apparatus configured to decode a picture for reach coding tree unit, comprising:
A header decoding circuitry configured to receive coded data including the coding tree unit (e.g. Fig. 2 and pars. 59 – 60);
A division information decoding unit configured to decode division information indicating a division method with respect to coding nodes in the coding tree unit (e.g. Figs. 1 and 2, and pars. 59 – 74); and
A dividing unit configured to perform the division with respect to a coding node by referring to the division information of another decoded coding node (e.g. Fig. 2 and pars. 59 – 74).
Kim does not explicitly teach:
Wherein the dividing unit further determines whether or not a hierarchy of the coding node is deeper than a predetermined hierarchy; 
Whether or not the hierarchy of the coding note is deeper than the predetermined hierarchy is determined by using a depth, and
In a case that a value of the depth is greater than zero, the hierarchy of the coding node is determined as deeper than the predetermined hierarchy.
A further search was conducted which did not yield any prior art. These limitations, when taken in combination with the other limitations of the claims is therefore nonobvious over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700.  The examiner can normally be reached on M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487     

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487